                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

GREENPOINT TACTICAL
INCOME FUND, et al.,

               Plaintiffs,
                                                   Case No. 20-cv-444-pp
      v.

ALLEN PETTIGREW,1 and
DARREN CLAY HALVERSON,

            Defendants.
______________________________________________________________________________

   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS (DKT. NO. 2)
______________________________________________________________________________

      FBI Agents raided the plaintiffs’ offices and homes on March 22, 2017,

brandishing weapons and seizing documents, computers and other assets. Dkt.

No. 1. The government did not charge the plaintiffs with a crime, returning all

assets months later. Id. at ¶5. The plaintiffs filed a complaint under Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

alleging that the defendants violated their civil rights “for the unlawful search

and seizure of Plaintiff’s homes, offices, private papers, information,

communications, and belongings in violation of Plaintiffs’ Fourth Amendment

rights.” Id. at ¶6.

      The plaintiffs allege that FBI Special Agent Allen Pettigrew knowingly and

intentionally made false statements in the affidavit filed in support of the



1The complaint spells Pettigrew’s first name “Alan.” The defendants assert that
his first name is spelled “Allen.” Dkt. No. 3 at 2.
                                         1

           Case 2:20-cv-00444-PP Filed 02/09/21 Page 1 of 32 Document 18
search warrant. Id. at ¶3. The plaintiffs assert that Assistant United States

Attorney Darren Halverson “intentionally, knowingly, and recklessly assisted

Pettigrew in the preparing and filing of the false statement and representations

or material omissions.” Id.

      The defendants seek dismissal under Fed. R. Civ. P. 12(b)(6) for failure to

state a claim, arguing that (1) no implied cause of action arises under Bivens in

this context; (2) absolute immunity bars the claims against Halverson; (3)

qualified immunity protects Halverson and Pettigrew; and (4) the plaintiffs

failed to state a claim for damage to property. Dkt. No. 31. The motion is fully

briefed, and on December 3, 2020 the court heard oral argument. Dkt. No. 15.

The court will grant the motion.

I.    Standard Governing Motion to Dismiss

      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

challenges the sufficiency of the complaint, not its merits. Fed. R. Civ. P.

12(b)(6); Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). When

evaluating a motion to dismiss under Rule 12(b)(6), the court accepts as true

all well-pleaded facts in the complaint and draws all reasonable inferences from

those facts in the plaintiff's favor. AnchorBank, FSB v. Hofer, 649 F.3d 610,

614 (7th Cir. 2011). To survive a motion to dismiss under Rule 12(b)(6), a

complaint must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows a court

to draw the reasonable inference that the defendant is liable for the misconduct

                                         2

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 2 of 32 Document 18
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 556).

II.    Facts Alleged in the Complaint

       A.      The Parties

       Plaintiff Greenpoint Tactical Income Fund, LLC is a private investment

fund founded in 2013. Dkt. No. 1 at ¶9. It invests in asset classes, including

rare gems and fine minerals, intended to hedge against fluctuations in more

traditional asset classes. Id. Greenpoint has over 100 individual investors and

maintains offices and a vault in Milwaukee. Id.

       The other plaintiffs are affiliated with Greenpoint. GP Rare Earth Trading

LLC (GP Rare Earth) is a wholly owned subsidiary of Greenpoint and the entity

that holds the gem and mineral assets. Id. at ¶10. Greenpoint has two

managing members: Chrysalis Financial LLC (Chyrsalis) and Greenpoint Asset

Management II, LLC (GAM II). Id. at ¶9. Chrysalis, which is responsible for the

day-to-day operations of Greenpoint and GP Rare Earth, is primarily managed

by Christopher Nohl. Id. at ¶¶11. 13. GAM II, which is responsible for investor

relations, is primarily managed by Michael Hull. Id. at ¶¶12, 14. Bluepoint

Investment Counsel, LLC operates as an investment advisory firm providing

services to Greenpoint, and is co-owned and managed by Michael Hull. Id. at

¶15.

       Defendant Allen Pettigrew works for the FBI as a special agent in the

Madison Resident Agency of the Milwaukee Division. Id. at ¶16. Darren




                                        3

           Case 2:20-cv-00444-PP Filed 02/09/21 Page 3 of 32 Document 18
Halverson works as an Assistant United States Attorney in the Western District

of Wisconsin. Id. at ¶17.

      B.       The Search Warrant

      The plaintiffs allege that in March 2017, Pettigrew and Halverson

prepared warrant applications and affidavits that contained multiple false

and/or deliberately misleading representations. Id. at ¶¶18, 19. The plaintiffs

allege that Pettigrew and Halverson made the following statements

“intentionally, knowingly and recklessly:”

           •   That offering materials sent to investors placed an
               “emphasis” on distressed real estate assets rather than gem
               and mineral assets, which may have misled investors about
               fund assets or the use of their investments. Dkt. No. 1 at ¶20.
               The plaintiffs allege that Pettigrew and Halverson had
               reviewed information, including investor emails and similar
               communications, that showed that investors were fully aware
               of the fund’s investments in gem and fine mineral assets. Id.

           •   That paragraphs 18 and 20 of Pettigrew’s affidavit suggested
               that a sampling of thirty appraisals obtained by Greenpoint
               were “purported to be completed by” James Zigras or William
               Metropolis but that they were unsigned, implying—falsely,
               according to the plaintiffs—that Zigras or Metropolis may not
               have completed the appraisals. Id. at ¶21. The plaintiffs allege
               that through the search warrant, Pettigrew had obtained
               access to the emails of Nohl (manager of Chyrsalis) and other
               employees involved in the valuation process and knew that
               Zigras and Metropolis had prepared the appraisals. Id.

           •   That the Pettigrew affidavit said the appraisal reports
               prepared by Metropolis (Metropolis prepared twenty-one of
               the thirty appraisal reports) “did not specify the valuation
               type for the fund” and therefore did not identify whether the
               appraisals were for fair market value or some other basis for
               valuation (such as replacement costs). Id. at ¶22. The
               plaintiffs allege that Pettigrew falsely and misleadingly
               omitted the fact that Nohl had instructed Metropolis by email
               to provide fair market value appraisals. Id.

                                          4

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 4 of 32 Document 18
          •   That the Pettigrew affidavit implied that Nohl “improperly
              influenced the valuation of assets by Metropolis” because in
              response to a July 3-4, 2015 email request for an appraisal,
              Metropolis wrote to Nohl, “also please give an idea of what
              you might need for numbers.” Id. at ¶23. The plaintiffs allege
              that the affidavit claims that this showed that Metropolis was
              seeking inappropriate and biased input on the valuations,
              and that the affidavit neglected to state that on July 4, 2015,
              Nohl had responded to Metropolis, declining to provide any
              input into the valuations. Id.

          •   That the affidavit stated that Greenpoint underinsured the
              mineral assets and stated that “the reported unrealized gains
              of the gems and minerals held by GP Rare Earth are entirely
              uninsured,” implying that Greenpoint did not believe that its
              assets were worth what the valuations reflected. Id. at ¶24.
              The plaintiffs claim that “[o]n information and belief,”
              Pettigrew reviewed insurance documents (including
              underwriting notes) demonstrating that from December 17,
              2015 through at least January 6, 2016, Jewelers Mutual
              Insurance Company was processing a quote to insure the full
              value of all assets and that the reason the full value was not
              insured was that Jewelers Mutual required additional
              security measures to be installed before it would insure the
              additional value. Id.

          •   That the affidavit quoted the December 17, 2015 Jewelers
              Mutual Underwriting Authority Notes as stating that a
              terminated employee of GP Rare Earth, William Tumler, said
              that he was no longer with the company “due to unethical
              and possible illegal activities” and that “new inventory was
              inflated and may be a set for a claim or misleading investors.”
              Id. at ¶25. The plaintiffs claim that Pettigrew did not disclose
              that Jewelers Mutual had contemporaneously performed its
              own expert review of GP Rare Earth’s holdings on December
              8 and 9, 2015, and was willing to provide quotes for increased
              coverage and to continue insuring GP Rare Earth’s collection,
              indicating that it did not credit Tumler’s statements and that
              it had knowledge to the contrary. Id.

      The plaintiffs allege that [o]n the basis of the false and misleading

Pettigrew Affidavit and other, similar affidavits, this Court and others found

probable cause and issued search warrants. Id. at ¶28.

                                         5

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 5 of 32 Document 18
      C.     Warrant Execution

      On March 22, 2017, federal agents raided Greenpoint, GP Rare Earth,

Chyrysalis, Bluepoint Investment Counsel, LLC, GAM II and the homes of Hull

and Nohl. Id. at ¶1. The FBI seized “thousands of documents as well as

computers, gems, fine minerals, and other materials” and “practically the

entire fine gem and mineral collection of [GP Rare Earth].” Id. at ¶29. The

plaintiffs allege that the seizure prevented Greenpoint and GP Rare Earth from

engaging in transactions regarding their gem and fine mineral assets and

restricted their ability to conduct business. Id. at ¶30. The plaintiffs allege that

they had to spend money to obtain the return of their assets and defend

against the investigation. Id. at ¶2. They assert that on March 31, 2017, the

U.S. Attorney’s Office, through Halverson, “failed to follow this Court’s rules for

maintaining search warrant affidavits under seal,” and that as a result,

Pettigrew’s affidavit “became public and its false and misleading allegations

became the subject of an article in the Milwaukee Journal-Sentinel.” Id. at ¶32.

They assert that “allowing the Pettigrew Affidavit to become public was a

violation of [U.S. Attorney’s Office] and/or [Department of Justice] policy and

procedure.” Id. The plaintiffs assert that the article raised investor questions,

which prompted the plaintiffs to communicate with investors regarding the

raids; they say that those communications became the subject of inquiry by

Halverson, “leading to additional grand jury subpoenas that would not have

been issued but for the illegal search and subsequent release of the false and

misleading affidavit.” Id. at ¶33.

                                         6

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 6 of 32 Document 18
      The plaintiffs say that between March 22, 2017 and June 1, 2017, the

FBI and U.S. Attorney’s Office evaluated the provenance and value of the fine

gem and mineral assets of GP Rare Earth and that as a result of those

evaluations, Halverson ordered all the assets returned, “demonstrating the

determination that there was no basis to hold those assets as fruits of or

evidence of any crime.” Id. at ¶34. None of the plaintiffs or anyone affiliated

with them ever have been indicted. Id. at ¶35.

      The plaintiffs allege they suffered damages from the invasion of privacy,

emotional distress and harm, interference with business relationships and

destruction of physical assets. Id. at ¶¶36-37. The plaintiffs further allege

      [t]he loss of income and future earnings by all Plaintiffs; restricted
      access to credit and loss of pending loans; loss of access to certain
      tax credits; loss of board representation on at least one closely held
      company, loss of capital gains through premature liquidation of
      positions, the costs and expenses of seeking the return of assets
      from DOJ, responding to subsequent subpoenas, and defending
      against subsequent DOJ investigative action, and the cost of
      defending against and settling investor suits arising from and
      premised on the information contained in the Pettigrew Affidavit.

Id. at ¶38.

      The plaintiffs allege a single cause of action, titled “Unlawful Search and

Seizure of Property and Belongings.” Id. at page 10. The plaintiffs allege that

the defendants caused the search of their homes and offices without probable

cause and seized assets, violating their established rights under the Fourth

Amendment. Id. at ¶39. They further allege that defendants made or caused to

be made knowingly and recklessly false statements and representations or

material omission of facts in the affidavits for search warrants. Id. at ¶40. The

                                         7

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 7 of 32 Document 18
plaintiffs seek compensatory damages, punitive damages and reasonable

attorney’s fees and costs. Id.

III.   The Parties’ Arguments

       A.    Defendants’ Motion to Dismiss (Dkt. No. 3)

       The defendants argue the court should not extend Bivens to these facts.

Dkt. No. 3. They also assert that they are cloaked in absolute and qualified

immunity, and that the plaintiffs have failed to state a claim. Id.

       First, the defendants argue that the court should not recognize an

implied right of action on the facts of this case. Id. at 3. Citing Ziglar v.

Abbassi, 137 S. Ct. 1843 (2017), the defendants point out that the United

States Supreme Court has consistently refused to extend Bivens to any new

context for almost forty years. Id. They explain that courts apply a two-step

inquiry to determine whether Bivens liability applies. Id. at 4. They assert that

if a court determines that the case does not present one of three Bivens claims

approved by the Supreme Court in the past, it then considers whether any

special factors counsel hesitation before implying a new cause of action. Id.

(citing Abbasi, 137 S. Ct. at 1857-1860).

       The defendants argue that no Supreme Court case precisely mirrors this

case. Id. at 4. Specifically, they argue that this case is different than Bivens in

three respects: (1) the defendants did nothing more than gather, coordinate

and regurgitate information; (2) there are intervening steps between the

affidavit and the alleged injury (including magistrate judges issuing warrants

and executive and judicial branch officials unsealing warrants); and (3) this

                                          8

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 8 of 32 Document 18
case presents a greater interference with other branches of government that

the facts in Bivens. Id. at 5-6. Further, the defendants argue that Congress has

provided a remedial structure, taking steps to prevent the types of injuries

allegedly suffered by the plaintiffs. Id. at 7.

      As to the second step of the analysis, the defendants argue that there are

two factors courts must consider in determining whether to recognize a Bivens

claim outside those recognized by the Supreme Court—determining whether

there are existing, alternative processes that protect the constitutional right at

issue (if so, the court should not imply a Bivens remedy) and if not, whether

there are special factors that counsel against a remedy. Id. at 6-7 (citing Wilkie

v. Robbins, 551 U.S. 537, 550 (2007); Bush v. Lucas, 462 U.S. 367, 378

(1983). The defendants assert that there are alternative remedies available to

the plaintiffs—the Hyde Amendment (which provides attorneys’ fees for

criminal defendants who prove bad faith on the part of the government), 28

U.S.C. §2255 (which allows a court to vacate, correct or set aside a criminal

conviction if it was obtained in violation of the Constitution), the Federal Tort

Claims Act (which allows a party to sue law enforcement officers for certain

intentional torts). Id. at 7. They argue that even if there were no alternative

remedies, recognizing a Bivens remedy here would open federal law

enforcement agents and prosecutors to “wide-ranging inquiry” into evidence

and investigations. Id. at 8.

       The defendants also argue that as a prosecutor, Halverson is absolutely

immune from liability for damages for conduct that is functionally

                                           9

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 9 of 32 Document 18
prosecutorial. Id. at 10 (citing Bianchi v. McQueen, 818 F.3d 309, 316 (7th Cir.

2016)). According to the defendants, a prosecutor is cloaked in immunity when

reviewing reports and affidavits and signing a search warrant, see Burns v.

Reed, 500 U.S. 478 (1991), and appearing in court to present evidence in

support of a search warrant application, Van de Kamp v. Goldstein, 555 U.S.

335, 343 (2009). Id. at 11. The defendants argue that even if Halverson

assisted with the alleged inclusion or omission of information in the affidavit,

he is entitled to absolute immunity. Id.

        Third, the defendants argue that Halverson and Pettigrew are protected

by the doctrine of qualified immunity. Id. at 12. They assert that officers who

knowingly or recklessly submit an affidavit containing falsehoods may be

protected if they have an objectively reasonable basis for believing the affidavit

still demonstrated probable cause. Id. (citing Archer v. Chisholm, 870 F.3d at

615).

        Fourth (and related to qualified immunity), the defendants argue that the

plaintiffs have failed to allege or identify any false or misleading assertions. Id.

at 14. The defendants point out that the warrant affidavit accurately quotes the

underlying discovery and assert that the plaintiffs have failed to allege that any

of the information was inaccurate. Id. at 15. The defendants address each of

the plaintiffs’ allegations, explaining why the statements in the affidavit were

neither false or misleading and/or based on the language from the underlying

documents. Id. at 15-28. The defendants also argue that the claim regarding

damages to the mineral assets fails to state a viable Fourth Amendment claim

                                         10

         Case 2:20-cv-00444-PP Filed 02/09/21 Page 10 of 32 Document 18
because the complaint never alleges that the agents acted in an objectively

improper or unreasonable manner when seizing the assets. Id. at 28.

      B.     Plaintiffs’ Response (Dkt. No. 8)

      The plaintiffs respond that this case is not meaningfully different than

Bivens itself. Dkt. No. 8 at 5. They assert that Halverson and Pettigrew were

“personally involved in setting the search in motion and submitted a false

search warrant affidavit, and are therefore much closer to the ‘apprehension,

detention, and physical searches’ of Bivens.” Id. at 6. The plaintiffs maintain

that the only intervening event between the alleged false affidavit and the

injuries they suffered were the signatures of the magistrate judges who granted

the warrants, and they assert that the defendants conspired to thwart the

magistrate judges’ exercise of their judicial oversight. Id. The plaintiffs assert

that there is no greater risk of interference with other branches of

government—they indicate that the court need only review the sufficiency of

the search warrant in light of the facts known to the defendants, something

courts do frequently in the contexts of Franks motions. Id. at 7 (citing Franks

v. Delaware, 438 U.S. 154 (1978)). According to the plaintiffs, if the court takes

the defendants’ argument to its logical conclusion, no court could ever sanction

or hold in contempt a person who submitted a false document to the court. Id.

      The plaintiffs next argue that although they do not believe the court

must recognize a new Bivens claim under the facts of the case, doing so would

be appropriate because there are no existing processes to protect the plaintiffs’

constitutional interests. Id. at 8. They argue that the Hyde Amendment

                                         11

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 11 of 32 Document 18
protects only those who have been wrongfully convicted (the plaintiffs were not

charged or convicted) and the Federal Torts Claim Act provides a remedy only

for common law torts, not constitutional violations. Id. They also argue that

applying Bivens here would not require this court to interfere in high-level

executive policy making, only in a review of search warrant affidavits submitted

to this and one other federal court. Id. at 9.

      Next, the plaintiffs argue that absolute immunity does not protect

Halverson because his role in reviewing and assisting with the search warrants

was investigative and advisory—not prosecutorial. Id. at 9. Similarly, the

plaintiffs argue against the application of qualified immunity, asserting that

they have plausibly alleged that the search warrant affidavit allegations were

materially false or misleading. Id. at 11. Specifically, they argue that the

defendants knew that investors were not misled, that the appraisals were

obtained from those who “purportedly” signed them, that Nohl had instructed

Metropolis to provide fair market value appraisals and had refused to provide

input into the valuations and that the insurer was willing to insure the assets

for full value. Id. at 14-15.

      Finally, the plaintiffs insist they have asserted a viable Fourth

Amendment claim relating to the damage to the mineral assets. Id. at 18. The

plaintiffs assert that they did not allege that the searches were unreasonable

because assets were harmed. Id. Rather, they argue that they allege that the

searches and seizures were unreasonable because the defendants misled the




                                        12

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 12 of 32 Document 18
courts to obtain the warrants. Id. They argue that the destruction of assets is

the harm proximately caused by the violation—not the violation itself. Id. at 19.

      C.    Defendants’ Reply (Dkt. No. 11)

      The defendants reiterate that the differences between the facts here and

those in Bivens are significant. Dkt. No. 11 at 2. They argue that they are not

being sued for conducting a search or effecting a seizure—they are being sued

for preparing affidavits used to obtain the search warrants. Id. They assert that

the cases that have considered this issue have concluded that this type of

information-gathering and case-building activity constitutes a new Bivens

context. Id. at 3 (citing Farah v. Weyker, 926 F.3d 492, 498 (8th Cir. 2019);

Cantú v. Moody, 933 F.3d 414, 422-23 (5th Cir. 2019); Alvarez v. ICE, 818

F.3d 1194, 1199, 1206 (11th Cir. 2016)).

      The defendants assert that the alternative remedies in the context of a

criminal proceeding (Hyde Amendment remedies or §2255 remedies) and the

civil remedies under the Federal Tort Claims Act—whether practically available

to these plaintiffs or not—provide an existing remedial structure. Id. at 4-5. The

defendants argue that the fact that Congress considered whether to grant a

particular statutory remedy on the issue of officer misconduct and declined to

expand it to constitutional violations shows that the court should hesitate to

imply a new judicial remedy where Congress has not acted. Id. at 5. They

assert that permitting a damages action in this context would require extensive

discovery into normally confidential material resulting in a significant intrusion

into the executive branch’s investigative and prosecutorial functions. Id. at 6.

                                       13

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 13 of 32 Document 18
      With respect to absolute immunity, the defendants argue that a

prosecutor’s preparation and presentation of a warrant application is

performed in his or her role as an advocate—not an investigator. Id. at 7-8. The

defendants further argue that they are entitled to qualified immunity,

responding to each of the plaintiffs’ individual allegations. Id. at 9-15.

IV.   Analysis

      A.     Bivens

      The Supreme Court has explained that in 1871, Congress passed the

statute that became 42 U.S.C. §1983, which entitled an injured person to sue

for money damages if an official acting under color of state law violated his or

her constitutional rights. Ziglar v. Abbasi, ___ U.S. ___, 137 S. Ct. 1843, 1854

(2017). Congress did not, however, create a similar statute entitling individuals

to recover money damages if an official acting under color of federal law

violated the individual’s constitutional rights. Id. Against this background, the

Supreme Court decided Bivens, 403 U.S. 388.

      The plaintiff in Bivens alleged that federal drug agents had entered his

apartment, arrested him for alleged drug violations, cuffed him in front of his

wife and children, threatened to arrest the entire family, searched the

apartment, taken him to the courthouse and interrogated, booked and visually

strip-searched him—all without a warrant. Id. at 389. The plaintiff sued, the

trial court dismissed the case for failure to state a claim and the court of

appeals affirmed. Id. at 390. Before the Supreme Court, the respondents

argued that the plaintiff had brought a tort action and that his remedy should

                                        14

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 14 of 32 Document 18
be limited to a state-court damages claim. Id. The Supreme Court disagreed. It

concluded that “the Fourth Amendment operates as a limitation upon the

exercise of federal power regardless of whether the State in whose jurisdiction

that power is exercised would prohibit or penalize the identical act if engaged in

by a private citizen.” Id. at 392. The Court held that the petitioner’s claim

stated a cause of action under the Fourth Amendment and that he was

“entitled to recover money damages for any injuries he . . . suffered as a result

of the agents’ violation of the Amendment.” Id. at 397.

      Jumping ahead almost forty years, the Abbasi Court described the

Bivens decision:

      The [Bivens] Court held that, even absent statutory authorization, it
      would enforce a damages remedy to compensate persons injured by
      federal officers who violated the prohibition against unreasonable
      searches and seizures. See 403 U.S., at 397 . . . . The Court
      acknowledged that the Fourth Amendment does not provide for
      money damages “in so many words.” Id., at 396 . . . . The Court
      noted, however, that Congress had not foreclosed a damages remedy
      in “explicit” terms and that no “special factors” suggested that the
      Judiciary should “hesitat[e]” in the face of congressional silence. Id.
      at 396-397 . . . . The Court, accordingly, held that it could authorize
      a remedy under general principles of federal jurisdiction. See id. at
      392 . . . (citing Bell v. Hood, 327 U.S. 678, 684 . . . (1946)).

Abbasi, 137 S. Ct. at 1854. Bivens created what has become known as an

“implied cause of action.” Id.

      The Abbasi Court went on to explain that only twice since deciding

Bivens had the Supreme Court recognized implied causes of action involving

other constitutional violations—in Davis v. Passman, 442 U.S. 228 (1979)

(allowing a former Congressional staffer to bring a Fifth Amendment claim of

dismissal based on sex) and Carlson v. Green, 446 U.S. 14 (1980) (allowing a
                                        15

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 15 of 32 Document 18
federal prisoner’s Eighth Amendment claim for failure to provide adequate

medical treatment). Id. at 1854-1855. The Abbasi Court recounted that at the

time the Court decided Bivens, Davis and Carlson, the Court would, “as a

routine matter,” imply causes of action to provide remedies not explicit in the

statutory text. Id. at 1855. Later, however, the Court “adopted a far more

cautious approach before finding implied causes of action.” Id.

      The Abbasi Court cautioned that “it is a significant step under

separation-of-powers principles for a court to determine that it has the

authority, under the judicial power, to create and enforce a cause of action for

damages against federal officials in order to remedy a constitutional violation.”

Id. at 1856. It speculated that, “in light of the changes to the Court’s general

approach to recognizing implied damages remedies, it is possible that the

analysis in the Court’s three Bivens cases might have been different if they

were decided today.” Id. While emphasizing that Bivens remains good and

necessary law, the Court stated that its change in approaching implied causes

of action has caused it to make clear “that expanding the Bivens remedy is now

a ‘disfavored’ judicial activity.” Id. at 1857 (quoting Iqbal, 556 U.S. at 675). The

Court observed that for the past thirty years, it consistently had refused to

extend Bivens “to any new context or new category of defendants.” Id. (quoting

Corr. Serv’s Corp. v. Malesko, 534 U.S. 61, 68 (2001)).

      Just this past year, the Supreme Court declined to find an implied cause

of action under Bivens where a federal officer standing on U.S. soil shot and

killed a fifteen-year-old Mexican national standing across the border.

                                         16

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 16 of 32 Document 18
Hernandez v. Mesa, ___ U.S. ___,140 S. Ct. 735, 743 (2020). The Court

previously had been asked to consider the issue but had remanded the case to

the court of appeals for reconsideration in light of its then-recent decision in

Abbasi. Hernandez v. Mesa, ___ U.S. ___, 137 S. Ct. 2003 (2017). Justice Alito,

writing for the 5-4 majority, acknowledged the tension between recognizing an

implied cause of action and the Constitution’s separation of legislative and

judicial power. Hernandez, 140 S. Ct. at 741. He observed that when the court

recognizes an implied claim for damages, it “risks arrogating legislative power.”

Id. Justice Alito explained:

      In constitutional cases, we have been at least equally reluctant to
      create new causes of action. We have recognized that Congress is
      best positioned to evaluate “whether, and the extent to which,
      monetary and other liabilities should be imposed upon individual
      officers and employees of the Federal Government” based on
      constitutional torts. Abbasi, 582 U.S., at ––––, 137 S. Ct., at 1856.
      We have stated that expansion of Bivens is “a ‘disfavored’ judicial
      activity,” 582 U.S., at ––––, 137 S. Ct., at 1857 (quoting Ashcroft v.
      Iqbal, 556 U.S. 662, 675 . . . (2009)), and have gone so far as to
      observe that if “the Court's three Bivens cases [had] been ... decided
      today,” it is doubtful that we would have reached the same result,
      582 U.S., at ––––, 137 S. Ct., at 1856. And for almost 40 years, we
      have consistently rebuffed requests to add to the claims allowed
      under Bivens. See 582 U.S., at ––––, 137 S. Ct., at 1863–1864;
      Minneci v. Pollard, 565 U.S. 118 . . . (2012); Wilkie v. Robbins, 551
      U.S. 537 . . . (2007); Correctional Services Corp. v. Malesko, 534 U.S.
      61 . . . (2001); FDIC v. Meyer, 510 U.S. 471 . . . (1994); Schweiker v.
      Chilicky, 487 U.S. 412 . . . (1988); United States v. Stanley, 483 U.S.
      669 . . . (1987); Chappell v. Wallace, 462 U.S. 296 . . . (1983); Bush
      v. Lucas, 462 U.S. 367 . . . (1983).

Id., 140 S. Ct. at 742-743.

      The majority rejected Justice Thomas’ suggestion, in his concurring

opinion, that the Court should discard the Bivens doctrine altogether. Id. at



                                        17

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 17 of 32 Document 18
750. The dissent emphasized that Bivens remains the law of the land even

though the Court more recently has declined to extend it to new contexts. Id.,

140 S. Ct. at 755.

        When the Supreme Court is asked to extend Bivens to new contexts or

new defendants, it engages in a two-step inquiry. Id., 140 S. Ct. at 743. First,

the court asks whether the claim does, in fact, arise in a “new context” or

involve a “new category of defendants.” Id. (quoting Malesko, 534 U.S. at 68).

The Court’s understanding of a “new context” is broad—a context is new if it is

“different in a meaningful way from previous Bivens cases decided by [the

Supreme] court.” Id. (quoting Abassi, 137 S. Ct. at 1859). Second, if the claim

arises in a new context, the Court asks whether there are special factors that

counsel hesitation about granting the extension. Id. “If there are—that is, if [the

Court] ha[s] reason to pause before applying Bivens in a new context or to a

new class of defendants—[the Court] reject[s] the request.” Id.

        The Supreme Court concedes that it has not tried to create a list of

special factors that provide a reason not to extend Bivens; however, the

separation of powers principles are central to the analysis. Id. (citing Abbasi,

137 S. Ct. at 1857). In considering those separation-of-powers principles, the

Court

        consider[s] the risk of interfering with the authority of the other
        branches, and [it asks] whether “there are sound reasons to think
        Congress might doubt the efficacy or necessity of a damages
        remedy,” id., at ––––, 137 S. Ct., at 1858, and “whether the Judiciary
        is well suited, absent congressional action or instruction, to consider
        and weigh the costs and benefits of allowing a damages action to
        proceed,” id., at ––––, 137 S. Ct., at 1858.


                                          18

         Case 2:20-cv-00444-PP Filed 02/09/21 Page 18 of 32 Document 18
Id.

      In 2012, the Seventh Circuit noted that in the prior thirty-two years, the

Supreme Court had “reversed more than a dozen appellate decisions that had

created new actions for damages” under the implied cause of action theory of

Bivens. Vance v. Rumsfeld, 701 F.3d 193, 198 (7th Cir. 2012).

            1.     Step One—“New Context” or “New Category of
                   Defendants”

      The court first must consider whether the plaintiffs’ claim arises under a

“new context” or implicates a “new category of defendants” from those in

Bivens, Davis or Carlson. The plaintiffs allege that the defendants violated their

Fourth Amendment rights when they “made or caused to be made knowingly

and recklessly false statements and representations or material omission of

facts in an affidavit or affidavits for search warrants which led to the seizure of

Plaintiffs’ property.” Dkt. No. 1 at ¶40. The parties agree that these allegations

assert a cause of action most like the cause of action the court recognized in

Bivens (as opposed to the causes of action recognized in Davis and Carlson).

Dkt. No. 3 at 4. The defendants assert, however, that there are meaningful

differences between this case and Bivens, while the plaintiffs argue that their

case does not differ meaningfully from Bivens.

      The Abbasi Court provided guidance on what the Court meant by

“different in a meaningful way” when considering whether a case arises in a

new context. The Court explained that

      [i]f the case is different in a meaningful way from previous Bivens
      cases decided by this Court, then the context is new. Without
                                        19

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 19 of 32 Document 18
      endeavoring to create an exhaustive list of differences that are
      meaningful enough to make a given context a new one, some
      examples might prove instructive. A case might differ in a
      meaningful way because of the rank of the officers involved; the
      constitutional right at issue; the generality or specificity of the
      official action; the extent of judicial guidance as to how an officer
      should respond to the problem or emergency to be confronted; the
      statutory or other legal mandate under which the officer was
      operating; the risk of disruptive intrusion by the Judiciary into the
      functioning of other branches; or the presence of potential special
      factors that previous Bivens cases did not consider.

Abbasi, 137 S. Ct. at 1859-60. The Hernandez Court added “the risk of

interfering with the authority of other branches,” as well as whether there are

“sound reasons” for Congress to doubt the efficacy or necessity of a damages

remedy and whether “‘the Judiciary is well suited, absent congressional action

or instruction, to consider and weigh the costs and benefits of allowing a

damages action to proceed.’” Hernandez, 140 S. Ct. at 743 (quoting Abbasi,

137 S. Ct. at 1858).

      The court agrees with the defendants that the claim in this case differs

from the claim in Bivens in several meaningful ways. Using the Abbasi Court’s

examples as a guide, at least one of the “officers” involved in this case differs in

rank, and perhaps more significantly, in function, from the officers in Bivens.

Halverson is a prosecutor, not a law enforcement agent. His job is not to

conduct searches or arrest individuals or even to go out and collect evidence.

His job is to review the evidence presented by law enforcement agents like

Pettigrew and to determine whether there is sufficient evidence to justify

seeking a warrant from a judicial officer. The plaintiffs thus ask the court to




                                        20

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 20 of 32 Document 18
extend Bivens to a new category of defendants—prosecutors. This request also

is relevant to the separation-of-powers analysis, as the court will explain.

      It is true, as the plaintiffs argue, that the constitutional amendment the

Bivens defendants allegedly violated and the amendment the plaintiffs allege

that Pettigrew and Halverson violated is the same—the Fourth Amendment.

But as the defendants note, the nature of the alleged Fourth Amendment

violation here differs significantly from the violation in Bivens. The defendants

in Bivens entered the plaintiff’s apartment, handcuffed the plaintiff in front of

his family and threatened to arrest the family and searched the entire

apartment—all without a warrant. The defendants here allegedly

misrepresented information in affidavits presented to magistrate judges in

support of search warrants. While the Seventh Circuit has not had reason to

decide whether falsification claims constitute a new context, other courts have

found the difference between such claims and the claim in Bivens meaningful

enough to decline to conclude that even though the plaintiffs alleged Fourth

Amendment violations, the context was new.

      In June 2019, the Eighth Circuit decided Farah, 926 F.3d 492. Federal

investigators in Tennessee joined a Minnesota sex-trafficking investigation after

one victim turned up in Nashville. Id. at 496. The government charged thirty

people; nine went to trial and some were acquitted. Id. The district court

acquitted others after the jury found them guilty. Id. Five of the defendants

sued an officer who had led the investigation, alleging that she had exaggerated

and invented facts, hidden evidence that would have exonerated them, deceived

                                        21

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 21 of 32 Document 18
prosecutors and manipulated witnesses. Id. at 496-97. The district court

allowed the plaintiffs to proceed on a Bivens claim; the Eighth Circuit reversed

and remanded with instructions to dismiss the Bivens claims. Id. at 503.

      The Eighth Circuit found that the “alleged misdeeds” of the agent in

Farah were different from those of the agents in Bivens, “even if the

‘constitutional right at issue’ [was] the same.” Id. at 498. The agent in Farah

did not handcuff or strip search anyone or search a residence without a

warrant; she “spoke to witnesses, drafted reports and shared information with

prosecutors and other investigators.” Id. at 498-499. The Eighth Circuit found

that “[t]hese information-gathering and case-building activities [were] a

different part of police work than the apprehension, detention and physical

searches in Bivens.” Id. The Eighth Circuit also found that “the mechanism of

injury” was different because the plaintiff’s injuries in Bivens were directly

caused by officers’ conduct, while in Farah there were intervening steps and

decisions by independent actors (the prosecutor, the grand jury and the judges

and magistrates). Id. Finally, the court found that recognizing a cause of action

under the facts of Farah posed a greater risk of interference with other

branches of government than the facts in Bivens because probing the causal

chain would involve “delving in the evidence before numerous decisionmakers,

including federal investigators, prosecutors, and the grand jury.” Id.

      Less than two months later, the Fifth Circuit reached a similar

conclusion in Cantú v. Moody, 933 F.3d 414 (5th Cir. 2019). The plaintiff in

Cantú alleged that the defendant federal agents fabricated evidence against

                                        22

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 22 of 32 Document 18
him. Id. at 421. Like the plaintiffs here, the plaintiff in Cantú argued that his

cause of action fell within the ambit of Bivens because he alleged a Fourth

Amendment violation. Id. at 422. The Fifth Circuit characterized this argument

as “wrong,” stating that “[c]ourts do not define a Bivens cause of action at the

level of ‘the Fourth Amendment’ or even at the level of ‘the unreasonable-

searches-and-seizures clause.’ See FDIC v. Meyer, 510 U.S. 471, 484 n.9 . . .

(1994)).” Id. After reviewing the examples of meaningful differences in Abbasi,

the Fifth Circuit concluded:

      By any measure, Cantú’s claims are meaningfully different from the
      Fourth Amendment claim at issue in Bivens. He does not allege the
      officers entered his home without a warrant or violated his rights of
      privacy. Rather, Cantú alleges [the agents] violated the Fourth
      Amendment by falsely stating in affidavits that Cantú willingly took
      possession of the cooler … to suggest he knowingly participated in
      a drug transaction … to induce prosecutors to charge him … to
      cause Cantú to be seized. See Wilkie v. Robbins, 551 U.S. 537, 552
      n.6 . . . (2007). This claim involves different conduct by different
      officers from a different agency. The officers’ alleged conduct is
      specific in one sense: They allegedly falsified affidavits. But it’s
      general in another: Cantú claims [the agents] induced prosecutors
      to charge him without any basis, which led to unjustified detention.
      The connection between the officers’ conduct and the injury thus
      involves intellectual leaps that a textbook forcible seizure never
      does. See Hartman v. Moore, 547 U.S. 250, 259-62 . . . (2006).
      “Judicial guidance” differs across the various kinds of Fourth
      Amendment violations—like seizures by deadly force, searches by
      wiretap, Terry stops, executions of warrants, seizures without legal
      process (“false arrest”), seizures with wrongful legal process
      (“malicious prosecution”), etc. This is therefore a new context, and
      Cantú’s claims cannot be shoehorned into Bivens, David, or Carlson.

Id. at 423.

      Judge Lee in the Northern District of Indiana came to the same

conclusion in Economan v. Cockrell, No. 1:20-CV-32, 2020 WL 6874134 (N.D.



                                        23

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 23 of 32 Document 18
Ind. Nov. 23, 2020). The plaintiffs alleged that the defendants—a DEA agent

and a DEA investigator—“presented false evidence for the purpose of seizing

the Plaintiff’s assets, in violation of the Plaintiffs’ Fourth Amendment right to

be free from unreasonable search and seizure . . . .” Id. at *24. The plaintiffs

argued that Bivens provided them a remedy because their claims, like the

claims in Bivens, involved alleged Fourth Amendment violations. Id. Judge Lee

found that the plaintiffs’ claims of falsified affidavits differed “dramatically”

from the facts of Bivens and dismissed the plaintiffs’ Bivens claim. Id. at 25,

26.

      In a decision pre-dating Farah and Cantú, Jacobs v. Alam, 915 F.3d

1028 (6th Cir. 2019), the Sixth Circuit came to a different conclusion.

Following an acquittal, the plaintiffs in Jacobs brought a Bivens action for

excessive force, false arrest, malicious prosecution, fabrication of evidence and

civil conspiracy. Jacobs, 915 F.3d at 1028. But the Sixth Circuit relied on

circuit precedent and concluded that the plaintiff’s claims were “run-of-the-mill

challenges to ‘standard law enforcement operations’ that fall within Bivens

itself.” Id. at 1038. It noted that it had recognized in prior cases Bivens causes

of action for all the plaintiff’s claims, concluding that the claims did not arise in

a new context. Id. In contrast, the plaintiffs have not identified a Seventh

Circuit case recognizing a Bivens cause of action for fabrication.

       Returning to the Abbasi examples, the court agrees with the Fifth

Circuit that while the conduct the plaintiffs identify is specific in some respects

in that the plaintiffs allege specific statements in the Pettigrew affidavit which

                                         24

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 24 of 32 Document 18
they claim the defendants had reason to know were not true, they are general

in the respect that the plaintiffs allege that somehow these allegedly false

statements induced other actors, such as magistrate judges, to take actions

that eventually led to the searches and seizures of which the plaintiffs

complain. A general assertion that the defendants caused others to act in a

way they would not have had they had different information is meaningfully

different from an allegation that a defendant harmed a plaintiff by humiliating

him in front of his family.

      The extent of “judicial guidance” involved when a law enforcement officer

and a prosecutor seek a search warrant is meaningfully different from the

extent of guidance involved in an on-the-scene, warrantless search. In the

former scenario, a law enforcement officer submits information to a prosecutor

for review to determine whether to seek a search warrant. A magistrate judge

reviews—perhaps even questions—the law enforcement officer and the

prosecutor before agreeing to issue a search warrant. There are no such layers

of review or guidance when officers on the scene choose to execute a

warrantless search or arrest.

      The risk of disruptive interference by the judiciary into another branch of

government is particularly significant in the context of the plaintiffs’

allegations. While the plaintiff is correct that the judiciary investigates the

veracity of information in a search warrant affidavit in the context of a Franks

motion, it does so in the context of its role in enforcing the judicially-created

remedy of the exclusionary rule, and the Supreme Court itself emphasized that

                                         25

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 25 of 32 Document 18
the Franks rule is one of “limited scope. Id. at 168. The Court reiterated that

there is a “presumption of validity with respect to the affidavit supporting the

search warrant.” Id. at 171. And a Franks hearing does not require the court to

insert itself into the prosecutor’s role in deciding whether to seek a search

warrant—a role that falls squarely within the exclusive function of the

executive branch. For the court to allow damages in this context would insert

the judiciary into the executive branch’s authority to determine when and

whether to seek search warrants.

      The court concludes that the plaintiffs’ claims arise in a new context

against at least one new defendant.

             2.    Step Two—“Special Factors” Counseling Hesitation About
                   Extending Bivens

      The court next must determine whether to create a damages remedy in

this new context. “[A] Bivens remedy will not be available if there are ‘“special

factors counseling hesitation in the absence of affirmative action by Congress.”’

Carlson, 466 U.S., at 18 . . . (quoting Bivens, 403 U.S., at 396 . . . ).” Abbasi,

137 S. Ct. at 1857. The Supreme Court

      has not defined the phrase “special factors counselling hesitation.”
      The necessary inference, though, is that the inquiry must
      concentrate on whether the Judiciary is well suited, absent
      congressional action or instruction, to consider and weigh the costs
      and benefits of allowing a damages action to proceed. Thus, to be a
      “special factor counselling hesitation,” a factor must cause a court
      to hesitate before answering that question in the affirmative.

      It is not necessarily a judicial function to establish whole categories
      of cases in which federal officers must defend against personal
      liability claims in the complex sphere of litigation, with all of its
      burdens on some and benefits to others. It is true that, if equitable
      remedies prove insufficient, a damages remedy might be necessary
                                         26

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 26 of 32 Document 18
      to redress past harm and deter future violations. Yet the decision to
      recognize a damages remedy requires an assessment of its impact
      on governmental operations systemwide. Those matters include the
      burdens on Government employees who are sued personally, as well
      as the projected costs and consequences to the Government itself
      when the tort and monetary liability mechanisms of the legal system
      are used to bring about the proper formulation and implementation
      of public policies. These and other considerations may make it less
      probable that Congress would want the Judiciary to entertain a
      damages suit in a given case.

Id. at 1857-58.

      The court explained that one factor that might make a court pause is if

the “case arises in a context in which Congress has designed its regulatory

authority in a guarded way, making it less likely that Congress would want the

Judiciary to interfere.” Id. at 1858. Another might be that “some other feature

of a case—difficult to predict in advance—causes a court to pause before acting

without express congressional authorization.” Id. Still another might be where

“there is an alternative remedial structure present.” Id.

      In sum, if there are sound reasons to think Congress might doubt
      the efficacy or necessity of a damages remedy as part of the system
      for enforcing the law and correcting a wrong, the courts must refrain
      from creating the remedy in order to respect the role of Congress in
      determining the nature and extent of federal-court jurisdiction
      under Article III.
Id.

      If the court were to allow a suit for damages against Pettigrew and

Halverson, that suit would require the factfinder—either the court via summary

judgment or the jury at a trial—to sift through the evidence available to

Pettigrew to determine whether the affidavits conflicted with that evidence in

any material way. The factfinder then would be required to determine whether

any conflict or inconsistency was intentional on Pettigrew’s part. If the
                                        27

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 27 of 32 Document 18
factfinder determined that Pettigrew intentionally misrepresented information,

the factfinder would be required to determine whether Halverson was aware of

the intentional misrepresentations and countenanced them, requiring the

factfinder to delve into how Halverson evaluated the reliability of the affidavits

and how he (and perhaps the U.S. Attorney’s Office management) decided

whether to submit the affidavits to magistrate judges in support of warrants.

Finally, the factfinder would need to determine whether the alleged

misrepresentations influenced the magistrate judges’ decisions to issue the

warrants. As the Eighth Circuit found in Farah, “[t]his type of showing would

invite a wide-ranging inquiry into the evidence available to investigators [and]

prosecutors . . . .” Farah, 926 F.3d at 500.

      The plaintiffs argue that that this is exactly the role courts play in the

search warrant process—they review the affidavits in support of the warrant

requests and determine whether they are valid and whether they support the

issuance of a warrant. Dkt. No. 8 at 9. That argument is true as far as it goes.

But a magistrate judge who reviews a warrant application and concludes that it

does not support the issuance of a warrant does not assess damages against

the affiant or against the prosecutor who supported the application—she

refuses to issue the warrant. A judge who conducts a Franks hearing and

concludes that the affiant was untruthful does not assess damages against the

affiant or the prosecutor who supported the warrant—she excludes the fruits of

the search or the arrest.




                                        28

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 28 of 32 Document 18
      The plaintiffs’ claims—particularly as to Halverson—implicate “the well-

recognized principle that prosecutorial discretion is not subject to judicial

review.” Corsi v. Mueller, 422 F. Supp. 3d 51, 78-79 (citing Wayte v. United

States, 470 U.S. 598, 607-08 (1985)).

      The judiciary’s deference to prosecutors stems from concerns that
      judicial oversight would “delay[] the [underlying] criminal
      proceeding, threaten[] to chill law enforcement by subjecting the
      prosecutor’s motives and decisionmaking to outside inquiry, …
      undermine       prosecutorial     effectiveness by    revealing   the
      Government’s enforcement policy,” “cause an official to second-
      guess difficult but necessary decisions,” “imapair intelligence
      gathering[,] and cause sources to close up like a clam.” Wayte, 470
      U.S. at 607 . . .; Abbasi, 137 S. Ct. at 1861; Wilson [v. Libby], 535
      F.3d [697], at 710 [(D.C. Cir. 2008)] (quoting Tenet v. Doe, 544 U.S.
      1, 11 . . . (2005)) (internal quotation marks omitted).

Id. at 79. This is a special factor counseling hesitation.

      As the Cantú court noted, another factor counseling hesitation is that

while Congress has long known that the Supreme Court does not favor

extending Bivens to new contexts, it has yet to create a statutory damages

remedy for plaintiffs who allege Fourth Amendment violations by federal agents

or prosecutors but are not charged or convicted. See Cantú, 933 F.3d at 423.

      The plaintiffs argue that there is no existing remedial framework

providing a remedy to a plaintiff whose Fourth Amendment rights are violated

without a prosecution ensuing. They point out that the Hyde Amendment

provides for an award of attorneys’ fees to criminal defendants, but note that

because they were not charged, they cannot avail themselves of that relief. Dkt.

No. 8 at 8. They note that while 28 U.S.C. §1495 allows wrongfully convicted

defendants to sue for damages, they were not charged, much less convicted, so

                                        29

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 29 of 32 Document 18
they have no redress there. Id. They argue that the Federal Tort Claims Act

provides a remedy only for common law torts, not for constitutional violations,

and they argue that they are not alleging (and perhaps cannot allege) any

tortious activity. Id.

      The Eighth Circuit considered this argument and rejected it. The Farah

court found that “far from supporting” the plaintiffs’ argument for extension of

Bivens, their ineligibility for existing remedies such as the Hyde Act or federal

habeas relief under 28 U.S.C. §2255 “actually cuts against recognizing a new

cause of action.” 925 F.3d at 501-502.

      The reason is that it would upset the existing “remedial structure.”
      Abbasi, 137 S. Ct. at 1858. These plaintiffs are ineligible for relief
      under the unjust-conviction statute precisely because they were
      acquitted or had their charges dropped before trial. But had they
      been convicted and imprisoned, they would be eligible to seek
      damages under the unjust-conviction statute. The fact that
      Congress has expressly provided a damages remedy for some victims
      of this particular type of injury, but not for others, suggests that it
      considered the issue and made a deliberate choice. This is a
      “convincing reason” not to imply a second, distinct “freestanding
      remedy in damages.” Id. (citation omitted).

Id. at 502. “Congress’s decision not to provide a judicial remedy does not

require [the courts] to step into its shoes.” Hernandez, 140 S. Ct. at 750. “The

absence of statutory relief for a constitutional violation . . . does not by any

means necessarily imply that courts should award money damages against the

officers responsible for the violation.” Id. (quoting Schweiker v. Chilicky, 487

U.S. 412, 421-11 (1988)).

      Perhaps Congress has not acted because it considers situations such as

the plaintiffs’—where the searches result in no charges and the return of the

                                         30

        Case 2:20-cv-00444-PP Filed 02/09/21 Page 30 of 32 Document 18
seized property—to be infrequent. Perhaps it has not acted out of a desire to

avoid chilling zealous investigation and prosecution. Perhaps it has not acted

because it perceives that state tort remedies are sufficient. Whatever the

reason, it is not the role of the court to create a damages remedy in the

vacuum Congress has left.

       Before closing, the court acknowledges that in Lanuza v. Love, 899 F.3d

1019 (9th Cir. 2018), a decision issued post-Abbasi but pre-Hernandez, the

Ninth Circuit found that while a claim against an ICE attorney who forged an

immigration document arose in a new context, there were no special factors

counseling hesitation in extending Bivens to that context. Id. at 1030. The

Lanuza court focused on the fact that the plaintiff had sued a single, low-level

government attorney and was not seeking to hold high-level policy makers to

account. Id. at 1028-29. The same is true here—the plaintiffs sue an individual

agent and an individual prosecutor, not the FBI or the Attorney General. The

court found that expanding Bivens to the new context of an immigration officer

forging a document did not threaten the political branches’ supervision of

national security or foreign policy. Id. The same is true here—the plaintiffs’

claims do not implicate the executive or legislative oversight of national

security or foreign policy. The Lanuza court found that the case had not

garnered executive or legislative attention, id.; to the court’s knowledge, neither

has this case. But the Lanuza court also concluded that the language of the

Immigration and Nationality Act showed that “Congress contemplated that civil

actions would be maintained against both federal immigration officers and

                                        31

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 31 of 32 Document 18
state employees acting in the capacity of federal immigration officers when

their actions allegedly violate the Constitution or other laws.” Id. at 1031. There

is no statute demonstrating such contemplation by Congress for federal law

enforcement agents or federal prosecutors who make or condone false

statements in relation to obtaining search warrants.

      Given the strong language in Abassi and Hernandez counseling against

an extension of Bivens and the reasoning of the Fifth and Eighth Circuits in

applying Abassi to fabrication claims, the court declines to extend Bivens to the

facts of this case. Because the court declines to extend Bivens to the plaintiffs’

claims, it will not address the defendants’ affirmative defenses of absolute

immunity (Halverson) and qualified immunity (Pettigrew and Halverson).

V.    Conclusion

      The court GRANTS the defendants’ motion to dismiss. Dkt. No. 2.

      The court ORDERS that the case is DISMISSED. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 9th day of February, 2021.

                                      BY THE COURT:


                                      ____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        32

       Case 2:20-cv-00444-PP Filed 02/09/21 Page 32 of 32 Document 18
